Citation Nr: 1429403	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA).  A review of the documents in such file reveals that certain documents, including the hearing transcript and VA treatment records, are relevant to the issue on appeal.  As such, they have been considered in the adjudication of these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2009 VCAA letter, the RO advised the Veteran that he was previously denied service connection for bilateral hearing loss and that he was notified of the decision on "January 21, 1977."  A review of the claims file and paperless file shows a rating decision dated January 21, 1977 but does not show a notice of decision letter including notice of appellate rights.  The Board finds that the notice of decision referenced in the VCAA letter should be associated with the file.  The Board also finds that the October 2009 VA audiological examination report should be returned to the examiner for an addendum opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file or paperless file the notice of decision (including notice of appellate rights) referenced in the August 2009 VCAA letter. 

2.  Return the examination report and claims file to the examiner who conducted the October 2009 VA audiological examination (or another appropriate examiner if unavailable) for an addendum.  The Board asks that the examiner specifically answer the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing bilateral hearing loss underwent an increase in severity in service?

IF YES, is the increase in severity of the pre-existing bilateral hearing loss clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?

In addressing the above, the examiner must discuss the (i) February 1974 enlistment audiogram, (ii) April 1975 complaint of "loss of hearing in both ears,"(iii) April 1975 in-service audiogram, (iv) May 1975 in-service audiogram, (v) September 1975 in-service audiogram, (vi) March 1976 re-enlistment audiogram, (vii) October 1976 VA audiological examination report, and (viii) August 2009 private evaluation report by Dr. J.A. noting "decreased hearing due to noise exposure."  The examiner is requested to provide a thorough rationale for the opinion provided.

3.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



